        Case 2:13-cv-04066-PBT Document 195 Filed 04/22/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON COLLURA                       : Civil Action No. 13-4066
                                    :
      v.                            : Jury Trial Demanded
                                    :
NICHOLAS JAMES FORD,                :
PAMELA PRYOR DEMBE, MARY POLITANO, :
CITY OF PHILADELPHIA, STEFFEN BOYD, :
STEVEN AUSTIN, CHARLES HOYT and     :
ROBERT J. MALVESUTO                 :


                                         ORDER

       AND NOW, this        day of                2019, upon consideration of Plaintiff's

Motion for Reconsideration (Docket #192), Motion for Default Judgment (Docket #193) and

Motion for Summary Judgment (Docket #194) and Defendants' Response thereto, it is hereby

ORDERED and DECREED that Plaintiff's Motions are DENIED.



                                          BY THE COURT:




                                                                            J.
         Case 2:13-cv-04066-PBT Document 195 Filed 04/22/19 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON COLLURA                       : Civil Action No. 13-4066
                                    :
      v.                            : Jury Trial Demanded
                                    :
NICHOLAS JAMES FORD,                :
PAMELA PRYOR DEMBE, MARY POLITANO, :
CITY OF PHILADELPHIA, STEFFEN BOYD, :
STEVEN AUSTIN, CHARLES HOYT and     :
ROBERT J. MALVESUTO                 :
                                    :

 DEFENDANTS' RESPONSE TO PLAINTIFF'S MOTION FOR RECONSIDERATION
   (DOCKET #192), MOTION FOR DEFAULT JUDGMENT (DOCKET #193) AND
           MOTION FOR SUMMARY JUDGMENT (DOCKET #194)

  I.   INTRODUCTION

       Plaintiff's disagreement with each and every ruling of the Court, is manifest. His prolific

motions practice in support of his views is in keeping with his repeated threats to magnify the

costs of litigation "for decades". Defendants will respond to Plaintiff's frivolous motions so long

as they continue.     To limit the time and expense of preparing such responses, and the

commensurate time spent by the Court in reviewing them, where appropriate, Defendants will

respond with a two page response in opposition to each motion, incorporating by reference their

responses to each motion filed by Plaintiff and request that the Court order more thorough

briefing on this particular motion by plaintiff, if Your Honor deems it appropriate. Further,

Defendants incorporate the September 18, 2017 Order of the Honorable Darnell C. Jones

(Docket #53), and the March 19, 2018 Order of the Court (Docket #171) which directs Plaintiff

to file an Amended Complaint, which renders Plaintiff's instant motion moot, or, at the very

least, premature.
          Case 2:13-cv-04066-PBT Document 195 Filed 04/22/19 Page 3 of 4




 II.    CONCLUSION

        Defendants respectfully respect that this Honorable Court deny Plaintiff's Motions and

enter such other order(s) or sanction(s) against Plaintiff as the Court deems appropriate.



                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN




                              BY:
                                      CHRISTOPHER BOYLE, ESQUIRE
                                      ID# PA93002
                                      620 Freedom Business Center, Suite 300
                                      King of Prussia, PA 19406
                                      (610) 354-8476 Fax (610) 354-8299
                                      Email: cpboyle@mdwcg.com
                                      Attorney for Defendants


DATE: April 22, 2019
LEGAL/122230803.v1




                                                 2
          Case 2:13-cv-04066-PBT Document 195 Filed 04/22/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Christopher Boyle, Esquire, do hereby certify that a true and correct copy of the

foregoing Defendants' Response to Plaintiff's Motion for Reconsideration (Docket #192), Motion

for Default Judgment (Docket #193) and Motion for Summary Judgment (Docket #194) was

electronically filed with the Court on April 22, 2019 and is available for viewing and

downloading from the ECF System.            All counsel of record were served via electronic

notification. Same was forwarded to Plaintiff, via first class mail, to the below listed address:


P.O. Box 934
Philadelphia, PA 19105



                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN




                               BY:
                                      CHRISTOPHER BOYLE, ESQUIRE
                                      ID# PA93002
                                      620 Freedom Business Center, Suite 300
                                      King of Prussia, PA 19406
                                      (610) 354-8476 Fax (610) 354-8299
                                      Email: cpboyle@mdwcg.com
                                      Attorney for Defendants


DATE: April 22, 2019
LEGAL/122230803.v1
